UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Registrant; State of Incorporation; Address and Telephone Number IRS Employer Identification No. 1-14764 Cablevision Systems Corporation 11-3415180 Delaware 1111 Stewart Avenue Bethpage, New York11714 (516) 803-2300 1-9046 CSC Holdings, LLC 27-0726696 Delaware 1111 Stewart Avenue Bethpage, New York11714 (516) 803-2300 Indicate by check mark whether the Registrants (1) have filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrants were required to file such reports), and (2) have been subject to such filing requirements for the past 90 days. Cablevision Systems Corporation Yes x No o CSC Holdings, LLC Yes x No o Indicate by check mark whether the Registrants have submitted electronically and posted on their corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrants were required to submit and post such files). Yes x No o Table of Contents Indicate by check mark whether each Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Exchange Act Rule 12b-2). Large accelerated filer Accelerated filer Non-accelerated filer Smaller Reporting Company Cablevision Systems Corporation Yes x No o Yes o No x Yes o No x Yes o No x CSC Holdings, LLC Yes o No x Yes o No x Yes x No o Yes o No x Indicate by check mark whether the Registrants are shell companies (as defined in Rule 12b-2 of the Exchange Act). Cablevision Systems Corporation Yes o No x CSC Holdings, LLC Yes o No x Number of shares of common stock outstanding as of October 21, 2011: Cablevision NY Group Class A Common Stock- Cablevision NY Group Class B Common Stock- CSC Holdings, LLC Interests of Member- CSC Holdings, LLC meets the conditions set forth in General Instruction H(1)(a) and (b) of Form 10-Q and is therefore filing this Form with the reduced disclosure format applicable to CSC Holdings, LLC. CABLEVISION SYSTEMS CORPORATION AND SUBSIDIARIES FORM 10-Q TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements of Cablevision Systems Corporation and Subsidiaries Condensed Consolidated Balance Sheets - September 30, 2011 and December 31, 2010 (unaudited) 3 Condensed Consolidated Statements of Operations - Three and Nine Months Ended September 30, 2011 and 2010 (unaudited) 5 Condensed Consolidated Statements of Cash Flows - Nine Months Ended September 30, 2011 and 2010 (unaudited) 6 Financial Statements of CSC Holdings, LLC and Subsidiaries Condensed Consolidated Balance Sheets - September 30, 2011 and December 31, 2010 (unaudited) 7 Condensed Consolidated Statements of Operations - Three and Nine Months Ended September 30, 2011 and 2010 (unaudited) 9 Condensed Consolidated Statements of Cash Flows - Nine Months Ended September 30, 2011 and 2010 (unaudited) 10 Combined Notes to Condensed Consolidated Financial Statements (unaudited) 11 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 39 Item 3. Quantitative and Qualitative Disclosures About Market Risk 74 Item 4. Controls and Procedures 76 PART II. OTHER INFORMATION Item 1. Legal Proceedings 77 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 77 Item6. Exhibits 78 SIGNATURES 79 Table of Contents PART I. FINANCIAL INFORMATION This Quarterly Report on Form 10-Q for the period ended September 30, 2011 is separately filed by Cablevision Systems Corporation ("Cablevision") and CSC Holdings, LLC ("CSC Holdings" and collectively with Cablevision and their subsidiaries, the "Company", "we", "us" or "our"). This Quarterly Report contains statements that constitute forward-looking information within the meaning of the Private Securities Litigation Reform Act of 1995.In this Quarterly Report there are statements concerning our future operating results and future financial performance.Words such as "expects", "anticipates", "believes", "estimates", "may", "will", "should", "could", "potential", "continue", "intends", "plans" and similar words and terms used in the discussion of future operating results and future financial performance identify forward-looking statements.Investors are cautioned that such forward-looking statements are not guarantees of future performance or results and involve risks and uncertainties and that actual results or developments may differ materially from the forward-looking statements as a result of various factors.Factors that may cause such differences to occur include, but are not limited to: · the level of our revenues; · competition from existing competitors (such as telecommunications providers and direct broadcast satellite ("DBS") distributors) and new competitors (such as high-speed wireless providers) entering our franchise areas; · demand for our video, high-speed data and voice services, which are impacted by competition from other services and the other factors discussed herein; · the cost of programming and industry conditions; · changes in the laws or regulations under which we operate; · the outcome of litigation and other proceedings, including the matters described in Note 15 of the combined notes to our condensed consolidated financial statements; · general economic conditions in the areas in which we operate; · the state of the market for debt securities and bank loans; · demand for advertising in our newspapers along with subscriber and single copy outlet sales demand for our newspapers; · the level of our capital expenditures; · the level of our expenses; · future acquisitions and dispositions of assets; · market demand for new services; · demand for advertising inventory; · the tax-free treatment of Cablevision's distribution to its stockholders on February 9, 2010 of all of the outstanding common stock of The Madison Square Garden Company ("Madison Square Garden"), a company which owns the sports, entertainment and media businesses previously owned and operated by the Company's Madison Square Garden segment (the "MSG Distribution"); · the tax-free treatment of Cablevision's distribution to its stockholders on June 30, 2011 of all of the outstanding common stock of AMC Networks Inc., formerly Rainbow Media Holdings, LLC, ("AMC Networks"), a company which consists principally of national programming networks, including AMC, WE tv, IFC and Sundance Channel, and other services previously owned and operated by the Company's Rainbow segment (the "AMC Networks Distribution"); · whether any pending uncompleted transactions are completed on the terms and at the times set forth (if at all); 1 Table of Contents · other risks and uncertainties inherent in the cable television, newspaper publishing businesses, and our other businesses; · financial community and rating agency perceptions of our business, operations, financial condition and the industries in which we operate; and · the factors described in our filings with the Securities and Exchange Commission, including under the sections entitled "Risk Factors" and "Management's Discussion and Analysis of Financial Condition and Results of Operations" contained therein. We disclaim any obligation to update or revise the forward-looking statements contained herein, except as otherwise required by applicable federal securities laws. 2 Table of Contents Item 1. Financial Statements CABLEVISION SYSTEMS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands) (Unaudited) (See Note 1) September30, December31, ASSETS Current Assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, trade (less allowance for doubtful accounts of $18,827 and $17,786) Prepaid expenses and other current assets Amounts due from affiliates Deferred tax asset Investment securities pledged as collateral Assets distributed to stockholders in 2011 - Total current assets Property, plant and equipment, net of accumulated depreciation of $9,068,547 and $8,564,884 Investment securities pledged as collateral Derivative contracts - Other assets Deferred tax asset - Amortizable intangible assets, net of accumulated amortization of $100,541 and $60,028 Indefinite-lived cable television franchises Other indefinite-lived intangible assets Goodwill Deferred financing and other costs, net of accumulated amortization of $84,437and $72,642 Assets distributed to stockholders in 2011 - $ $ See accompanying combined notes to condensed consolidated financial statements. 3 Table of Contents CABLEVISION SYSTEMS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Cont'd) (Dollars in thousands, except per share amounts) (Unaudited) (See Note 1) September30, December31, LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current Liabilities: Accounts payable $ $ Accrued liabilities Amounts due to affiliates Deferred revenue Liabilities under derivative contracts Credit facility debt Collateralized indebtedness Capital lease obligations Notes payable - Senior notes Liabilities distributed to stockholders in 2011 - Total current liabilities Deferred revenue Liabilities under derivative contracts - Other liabilities Deferred tax liability - Credit facility debt Collateralized indebtedness Capital lease obligations Senior notes and debentures Liabilities distributed to stockholders in 2011 - Total liabilities Commitments and contingencies Redeemable noncontrolling interests Stockholders' Deficiency: Preferred Stock, $.01 par value, 50,000,000 shares authorized, none issued - - CNYG Class A common stock, $.01 par value, 800,000,000 shares authorized, 281,798,876 and 279,582,204 shares issued and 225,315,392 and 241,055,283 shares outstanding CNYG Class B common stock, $.01 par value, 320,000,000 shares authorized, 54,137,673 and 54,148,223 shares issued and outstanding RMG Class A common stock, $.01 par value, 600,000,000 shares authorized, none issued - - RMG Class B common stock, $.01 par value, 160,000,000 shares authorized, none issued - - Paid-in capital Accumulated deficit ) Treasury stock, at cost (56,483,484 and 38,526,lass A common shares) ) ) Accumulated other comprehensive loss ) ) Total stockholders' deficiency ) ) Noncontrolling interest Total deficiency ) ) $ $ See accompanying combined notes to condensed consolidated financial statements. 4 Table of Contents CABLEVISION SYSTEMS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three and Nine Months Ended September 30, 2011 and 2010 (Dollars in thousands, except per share amounts) (Unaudited) (See Note 1) Three Months Ended September 30, Nine Months Ended September30, Revenues, net (including revenues, net from affiliates of $1,142, $1,568, $3,315, and $2,822, respectively) $ Operating expenses: Technical and operating (excluding depreciation, amortization and impairments shown below and including charges from affiliates of $45,075, $43,261, $134,330, and $129,131, respectively) Selling, general and administrative (net of charges to affiliates of $3,543, $5,436, $13,713, and $19,922, respectively) Restructuring expense 27 11 Depreciation and amortization (including impairments) Operating income Other income (expense): Interest expense ) Interest income Gain (loss) on investments, net ) ) Gain (loss) on equity derivative contracts, net ) ) Gain (loss) on interest rate swap contracts, net ) ) ) Loss on extinguishment of debt and write-off of deferred financing costs ) - ) ) Miscellaneous, net ) Income from continuing operations before income taxes Income tax expense ) Income from continuing operations Income from discontinued operations, net of income taxes - Net income Net income attributable to noncontrolling interests ) Net income attributable to Cablevision Systems Corporation stockholders $ Basic net income per share attributable to Cablevision Systems Corporation stockholders: Income from continuing operations $ Income from discontinued operations $
